Citation Nr: 1820962	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-28 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for an upper back disability. 

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

3. Entitlement to service connection for a low back disability.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability. 

5. Entitlement to service connection for a right shoulder disability.

6. Entitlement to a compensable disability rating for a fracture of metacarpal bones of the right hand (right hand disability).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.

The issues of (1) service connection for an upper back disability; (2) service connection for a lower back disability; (3) service connection for a right shoulder disability; and (4) a compensable rating for a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied entitlement to service connection for a low back disability.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance. 

2.  Evidence received since the June 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.
 3. In a June 2006 rating decision, the RO denied entitlement to service connection for a right shoulder disability.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

4.  Evidence received since the June 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1. The June 2006 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2. The June 2006 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board finds that new and material evidence has been received to reopen claims for entitlement to service connection for low back and right shoulder disabilities.  In making this determination, the Board first notes that the Veteran's low back disability claim was initially denied in a March 1993 rating decision because it was determined that a documented in-service injury to the lower back was an acute injury.  The March 1993 rating decision did not address the remaining elements of a current disability or nexus required for a grant of service connection.  See 38 C.F.R. § 3.303(a).  The Veteran was notified of this rating decision via a letter later that month.

The Veteran's low back claim was again denied in a June 2006 rating decision.  However, in making this determination, the RO declined to reopen the claim as it determined that new and material evidence was not received.  The Veteran was notified of this decision in July 2006.

Regarding the Veteran's right shoulder claim, it was originally denied in a June 2006 rating decision because there was no evidence that the Veteran was treated for a right shoulder condition in service.  The June 2006 rating decision did not address the elements of a current disability or nexus.  The Veteran was notified of the denial of his right shoulder claim in July 2006.

Regarding both issues, the Veteran did not appeal or submit any evidence within one year of being notified and, therefore, they became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding both claims, evidence received since the June 2006 rating decision include VA treatment records, lay statements, and VA thoracolumbar spine examination reports from March 2014 and July 2012.  This evidence is "new," as it was not previously submitted to agency decision makers.  It is also "material," as it addresses the reasons for the prior denials.  

Specifically, in the March 2014 VA examination report, the examiner diagnosed that Veteran with degenerative disc disease with chronic bilateral S1 radiculopathy.  Additionally, the examiner provided an opinion as to this disability's etiology.

Relatedly, regarding the Veteran's right shoulder claim, as noted in a December 2016 VA operation report, the Veteran underwent surgery for the following right-shoulder diagnoses: (1) rotator cuff tear; (2) subacromial impingement; and (3) acromioclavicular joint osteoarthritis.

Accordingly, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claims, the Board finds that new and material evidence has been received.  As such, the claims will be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, entitlement to service connection for a right shoulder disability is reopened.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for (1) service connection for an upper back disability; (2) service connection for a lower back disability; (3) service connection for a right shoulder disability; and (4) a compensable rating for a right hand disability.

In regard to the Veteran's service connection issues, the Board notes that the Veteran's Department of Defense Form 214 (DD214) states that the Veteran's military occupational specialty (MOS) was infantryman.  Additionally, the DD214 states that the Veteran served in Operation Just Cause in Panama and that he received the Combat Infantryman Badge.  Pursuant to 38 U.S.C. § 1154(b), if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  See also 38 C.F.R. § 3.304(d).  This "combat presumption" may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C. § 1154(b).

The availability of the combat presumption does not presumptively establish service connection.  Rather, it eases a combat veteran's burden of demonstrating the occurrence of some incident to which a current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In other words, the combat presumption fulfills the in-service incurrence element for a service connection claim, but a veteran must still produce evidence of a current disability and nexus.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138  (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

Previously, the Veteran's right shoulder disability claim was denied due to a lack of an in-service event affecting the right shoulder.  But, throughout the course of the appeal, the Veteran has stated that he injured his right shoulder and back after falling through a roof while chasing an enemy combatant during his service in Panama.  Although this incident is not documented in the Veteran's service treatment records (STRs), application of the combat presumption permits the Board to find that this event occurred through the Veteran's lay testimony alone.  See 38 C.F.R. § 3.304(d).  

Moving beyond this in-service incident, the Board acknowledges that, as stated previously, the Veteran was afforded two VA examinations in connection to his lower back claim during the course of the appeal in March 2014 and July 2012.  The Board finds the etiological opinions rendered following these examinations to be inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, neither examiner discussed a combat-related back injury in Panama and focused primarily upon a February 1989 back strain documented in the Veteran's STRs.  Accordingly, remand is required for a new VA examination and opinion in connection with the lower back service connection claim.

Relatedly, the Board notes that the Veteran has yet to be afforded VA examinations or medical opinions in connection with his upper back and right shoulder service connection claims.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

The Board finds that the evidence of record currently satisfies the Waters/Colantonio criteria in regard to the upper back and right shoulder issues such that remand is required so as to afford the Veteran VA examinations and medical opinions.  Regarding the upper back claim, the Board notes that the Veteran's upper back claim may have encompassed both his thoracic spine and cervical spine.  Accordingly, any opinion provided on remand must address both of those sections of the spine.

Turning to the Veteran's right hand compensable rating claim, the Board notes that the Veteran was most recently provided a VA examination in November 2013.  In August 2014, the Veteran stated that the November 2013 examination report did not accurately convey the severity of his disability.  In support of this contention, the Board notes that the November 2013 examiner stated that the Veteran did not have any trigger fingers.  However, in a subsequent August 2016 VA treatment record, a VA physician objectively identified trigger fingers of the 4th and 5th digits of the right hand.  

The Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Board finds that a new VA examination is necessary regarding the Veteran's right hand because of possible worsening of the Veteran's disability.  As such, the Board will also remand the Veteran's increased rating claim.

Lastly, given the need to remand the foregoing issues for VA examinations and medical opinions, any outstanding VA treatment records should also be obtained-particularly those dated since January 2018.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since January 2018.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected right hand disability.  The Veteran's claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

Additionally, the examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing. Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment as to the presence of any ankylosis in the right hand.

Consider all complaints of flare ups of the right hand.  In doing so, the VA examiner must inquire whether the Veteran has had any periods of flare ups.  If range of motion testing could be performed during a flare up, indicate whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare ups. If it is not possible to provide a response without resorting to mere speculation, and after doing everything that reasonably should be done to become informed, provide a clear explanation of why a response could not be provided without resorting to mere speculation.  If the Veteran has reported any periods of flare ups, but range of motion testing could not be conducted during a flare up, state the severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, according to the Veteran, to what extent, if any, they affect functional impairment.

The examiner should also comment on the degree to which the Veteran's service-connected right hand disability affects his overall occupational and social functioning.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

3. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any disabilities of the spine.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following a review of the claims file and examination of the Veteran, the examiner should then address the following:

(a) Please note all current diagnoses of the Veteran's lumbar, thoracic, and/or cervical spine/back, to include degenerative disc disease with chronic bilateral S1 radiculopathy.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability had its onset it, was caused by, or is otherwise related to service, to include falling through a roof in Panama and/or the combined effects of serving as an infantryman for 10 years.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's thoracic spine disability had its onset it, was caused by, or is otherwise related to service, to include falling through a roof in Panama and/or the combined effects of serving as an infantryman for 10 years.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability had its onset it, was caused by, or is otherwise related to service, to include falling through a roof in Panama and/or the combined effects of serving as an infantryman for 10 years.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's August 2014 statement.

A complete rationale for any opinion rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any right shoulder disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should note all current right shoulder diagnoses, to include rotator cuff tear, subacromial impingement, and acromioclavicular joint osteoarthritis.

Following a review of the claims file and examination of the Veteran, the examiner should then address whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability had its onset in, was caused by, or is otherwise related to service, to include falling through a roof in Panama.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* the Veteran's August 2014 statement, and
* An October 2016 VA treatment record wherein the clinician stated that MRI results demonstrated an old rotator cuff tear.

A complete rationale for any opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5. After the above items are completed, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


